

Exhibit 10.5


TERMINATION AGREEMENT
This TERMINATION AGREEMENT (this “Agreement”), dated as of March 27, 2017, is
entered into by and among DST SYSTEMS, INC., a Delaware corporation (“DST”),
STATE STREET CORPORATION, a Massachusetts corporation (“State Street”), STATE
STREET BANK AND TRUST COMPANY, a Massachusetts trust company (“SSB”), and BOSTON
FINANCIAL DATA SERVICES, INC., a Massachusetts corporation (“BFDS”). Each of
DST, State Street, SSB, and BFDS are sometimes referred to individually as a
“Party” and, collectively, as the “Parties”.
RECITALS
WHEREAS, DST, State Street, BFDS and International Financial Data Services
Limited Partnership have entered into that certain BFDS Reorganization
Agreement, dated as of the date hereof (the “Reorganization Agreement”);
WHEREAS, West Side Investment Management, Inc., a Nevada corporation and wholly
owned subsidiary of DST, State Street and BFDS have entered into that certain
Exchange Agreement, dated as of the date hereof (the “Exchange Agreement”);
WHEREAS, DST and State Street have entered into that certain IFDS Purchase
Agreement, dated as of the date hereof;
WHEREAS, the Parties, directly or indirectly, through one or more of their
respective subsidiaries or Affiliates, are parties to the agreements listed on
Exhibit A hereto (as amended or supplemented from time to time, the
“Agreements”);
WHEREAS, the Parties have agreed to terminate the Agreements; and
WHEREAS, the execution and delivery of this Agreement is a condition to the
Parties’ obligations under the Exchange Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
ARTICLE I
DEFINITIONS


All capitalized terms used in this Agreement but not otherwise defined herein
are given the meanings set forth in the Reorganization Agreement.
ARTICLE II
TERMINATION AND RELEASE







--------------------------------------------------------------------------------





Section 2.01    Termination.
(a)    DST and State Street hereby terminate the BFDS Joint Venture Agreement,
as of the Reorganization Closing.
(b)    DST and State Street hereby terminate the First Refusal Agreement,
effective as of, and automatically upon, the Exchange Closing.
(c)    BFDS and SSB hereby terminate the Special Services Agreement, effective
as of, and automatically upon, the Exchange Closing.
(d)    DST and State Street hereby terminate the Share Transfer Agreement, as of
the date hereof.
(e)    SSB and BFDS hereby terminate the Amended and Restated Letter Agreement,
as of the date hereof.
(f)    SSB and BFDS hereby terminate the Continuing Letter of Credit Agreement,
as of the date hereof.
(g)    DST and State Street hereby terminate the IFDS UK JV Agreement, as of the
date hereof.
(h)    Upon termination of each Agreement, all provisions, terms and conditions
of each Agreement shall have no further force or effect.
(i)    Each Party hereby waives all rights to notice of termination as may be
provided under the Agreements or applicable Laws.
Section 2.02    Releases. Each Party, on behalf of itself and its Affiliates and
their respective successors and assigns (collectively, the “Releasers”), hereby
irrevocably waives, acquits, remises, discharges and forever releases the other
Parties and the other Parties’ past, present and future Representatives,
Affiliates, equityholders and controlling persons (the “Released Parties”) from
any and all liabilities and obligations to such Releasers arising from the
Agreements from and after the Exchange Closing of any kind or nature whatsoever,
whether absolute or contingent, liquidated or unliquidated, known or unknown,
matured or unmatured or determined or determinable, and whether arising under
any Law, contract, agreement, arrangement, commitment, undertaking or
understanding, whether written or oral or otherwise at law or in equity, and
each of the Releasers agrees that it shall not seek to recover any amounts in
connection therewith or thereunder from the other Parties or any of the other
Parties’ Released Parties.
Section 2.03    Further Assurances. Each Party shall deliver, or cause to be
delivered, any instruments, agreements, documents or certificates reasonably
required to be delivered in order to carry out the intent and accomplish the
purposes of this Agreement.




2

--------------------------------------------------------------------------------





ARTICLE III
MISCELLANEOUS


Section 3.01. Expenses. All costs and expenses, including fees and disbursements
of counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses.


Section 3.02    Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by e-mail
of a PDF document (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient or (d) on the third (3rd) day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications shall be sent to the respective parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 3.02):
If to DST:
DST Systems, Inc.
333 W. 11th Street, 5th Floor
Kansas City, MO 64105
E-mail: RDYoung@dstsystems.com
Attention: Randall D. Young, Senior Vice President, General Counsel and
Secretary


with a copy (which shall not constitute notice) to:




Morrison & Foerster LLP
250 W. 55th Street
New York, NY 10019
E-mail: SpencerKlein@MoFo.com
Attention: Spencer D. Klein, Esq.
If to State Street or SSB:
State Street Corporation
State Street Financial Center
One Lincoln Street, 21st Floor
Boston, MA 02111
E-mail: dcphelan@statestreet.com
Attention: David Phelan, General Counsel



3

--------------------------------------------------------------------------------





with a copy (which shall not constitute notice) to:
Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199-3600
Attention: Timothy W. Diggins
E-mail: timothy.diggins@ropesgray.com;
Amanda McGrady Morrison
E-mail: amanda.morrison@ropesgray.com


If to BFDS:


Boston Financial Data Services, Inc.
2000 Crown Colony Drive – 4th Floor
Quincy, MA 02169
Email: Legal@BostonFinancial.com
Attention: Legal Department
with copies (which shall not constitute notice) to:


DST Systems, Inc.
333 W. 11th Street, 5th Floor
Kansas City, MO 64105
E-mail: RDYoung@dstsystems.com
Attention: Randall D. Young, Senior Vice President, General Counsel and
Secretary


 
Morrison & Foerster LLP
250 W. 55th Street
New York, NY 10019
E-mail: SpencerKlein@MoFo.com
Attention: Spencer D. Klein, Esq.





4

--------------------------------------------------------------------------------





With a copy (which shall not constitute notice) to:


Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199-3600
Attention: Timothy W. Diggins
E-mail: timothy.diggins@ropesgray.com;
Amanda McGrady Morrison
E-mail: amanda.morrison@ropesgray.com



Section 3.03 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections and the Exhibit mean the Articles and Sections of, and
the Exhibit attached to, this Agreement; (y) to an agreement, instrument or
other document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting an instrument or causing any instrument to be drafted.
Section 3.04 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
Section 3.05 Severability. If any term or provision (or portion thereof) of this
Agreement is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision (or portion thereof) of this Agreement or invalidate or render
unenforceable such term or provision (or portion thereof) in any other
jurisdiction. Upon such determination that any term or other provision (or
portion thereof) is invalid, illegal or unenforceable, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.
Section 3.06 Entire Agreement. This Agreement constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein and
therein, and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency between the statements in the body of this Agreement
and those in the Transaction Documents, the statements in the body of this
Agreement will control.


5

--------------------------------------------------------------------------------





Section 3.07 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign its rights or obligations hereunder
without the prior written consent of the other Parties, which consent shall not
be unreasonably withheld or delayed. No assignment shall relieve the assigning
Party of any of its obligations hereunder. Any attempted assignment in violation
of this Section 3.07 shall be null and void.
Section 3.08 No Third-Party Beneficiaries. Except for Section 2.02, this
Agreement is for the sole benefit of the Parties and their respective successors
and permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.
Section 3.09 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party. No waiver by any Party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the Party so waiving. No
waiver by any Party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
Section 3.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
(a)This Agreement shall be governed by and construed in accordance with the
internal Laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction).


(b)Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby may be instituted exclusively
in the United States District Court for the Southern District of New York, and
each Party irrevocably submits to the exclusive jurisdiction of such court in
any such suit, action or proceeding. Service of process, summons, notice or
other document by mail to such Party’s address set forth herein shall be
effective service of process for any suit, action or other proceeding brought in
such court. The Parties irrevocably and unconditionally waive any objection to
the laying of venue of any suit, action or any proceeding in such court and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in such court has been brought in an
inconvenient forum.


(c)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO


6

--------------------------------------------------------------------------------





THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 3.10(C).


Section 3.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.
[SIGNATURE PAGE FOLLOWS]


7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.


DST:
DST Systems, Inc.


 
By   Gregg Wm. Givens   
Name: Gregg Wm. Givens
Title: Sr. VP, CFO & Treasurer
 
 
 
 
State Street:
State Street Corporation


 
By /s/ Andrew Erickson    
Name: Andrew Erickson
Title: EVP
 
 
SSB:
State Street Bank and Trust Company
 
By /s/ Andrew Erickson    
Name: Andrew Erickson
Title: EVP
 
 
 
 
BFDS:
Boston Financial Data Services, Inc.


 
By /s/ Jay Shuman   
Name: Jay Shuman
Title: CEO
 
 








--------------------------------------------------------------------------------






EXHIBIT A
AGREEMENTS TO BE TERMINATED


1.
Amended and Restated Joint Venture Agreement, by and between DST and State
Street, dated as of October 31, 2006, as amended (the “BFDS Joint Venture
Agreement”);



2.
First Refusal Agreement, by and between DST and State Street, dated as of
October 31, 2006 (the “First Refusal Agreement”);



3.
Special Services Agreement, by and between BFDS and SSB, dated as of January 1,
1991 (the “Special Services Agreement”);



4.
Share Transfer Restriction and Option Agreement, by and between DST and State
Street, dated as of December 23, 1992 (the “Share Transfer Agreement”);



5.
Amended and Restated Letter Agreement, by and between SSB and BFDS for
$8,000,000 Line of Credit, dated as of February 28, 2006, as amended by Letters
dated February 28, 2007 and January 9, 2009, together with that certain Amended
and Restated Demand Note dated February 28, 2006 and that certain Amended and
Restated Security Agreement dated February 28, 2006, as amended by Letter dated
January 9, 2009 (collectively, the “Amended and Restated Letter Agreement”);



6.
Continuing Letter of Credit Agreement, by and between SSB and BFDS, dated
January 9, 2009 (the “Continuing Letter of Credit Agreement”); and



7.
Agreement, by and among State Street (f.k.a State Street Boston Corporation),
DST Systems International B.V., a Netherlands corporation, and International
Financial Data Services Limited (f.k.a. Clarke & Tilley Limited), dated December
23, 1992 (the “IFDS UK JV Agreement”).










